Bell, Chief Judge.
1. In this prosecution for aggravated assault, the defendant on direct examination testified that she shot the victim because of the latter’s threatened violence to another individual present at the time. *713On redirect she was again asked why she shot the victim but was not permitted to answer on objection by the State on the ground of repetition. It is within the discretion of the court to refuse to allow the same question to be propounded again and, absent an abuse of discretion, the refusal will not authorize a reversal. Lauchheimer & Sons v. Jacobs, 126 Ga. 261 (3) (55 SE 55). No abuse of discretion has been shown.
Submitted March 6, 1972
Decided March 16, 1972.
Johnson & Beckham, William P. Johnson, for appellant.
2. The victim’s brother was called by the State in rebuttal. He testified on cross examination that the victim had threatened persons present at the place of the crime "to beat the devil out of them.” He was then asked "what does 'beating the devil out’. . .” and the State objected and was sustained. Although the question was never completed prior to the objection, it is obvious that the matter sought from this witness was what the speaker meant by the statement. This called for an inadmissible conclusion. The defendant’s right of cross examination does not appear to have been unreasonably controlled by the trial judge’s refusal to permit an answer. There was no abuse of discretion. Post v. State, 201 Ga. 81 (39 SE2d 1).
3. Other enumerations of error are unsupported by argument and citation of authority and were abandoned.

Judgment affirmed.


Eberhardt and Evans, JJ., concur.